DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claims 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/06/2022.
Applicant's election with traverse of Species A (Figs 1-12) in the reply filed on 06/06/2022 is acknowledged.  The traversal is on the ground(s) that “Applicant hereby respectfully disagrees with the assertion that Figs. 13-17 (Species B) are directed to a different species than elected Species A. Specifically, Figures 1 and 2 show a shelf module. Figures 3-9 show a shelf assembly comprising a plurality of shelf modules used in a first mode, i.e., with partitions (see paragraph [0101]). Figures 10 to 12 show a partition that forms part of the shelf assembly of Figures 3 to 9. Figures 13 to 17 show a shelf assembly comprising a plurality of the same shelf modules, this time used in a second mode, i.e., with rollers (see paragraph [0107]). Notably, the shelf module shown in Figures 1 and 2 is central to each of Figures 3to17. Therefore, it is respectfully submitted that Species B (Figs. 13-17) is so linked to Species A for the reasons noted herein "as to form a single general inventive concept", and should be retained and examined with the elected Species A (Figs. 1-12) in the present application. Applicant respectfully asserts that Species A and B are directed to a single general inventive concept, and requests reconsideration of whether Figs 13-17 of Species B should be included and examined with the elected Species A”.  This is not found persuasive because the examiner maintains that the applicant’s invention can not be simultaneously in the first mode where the first major face faces upward and the invention has partitions (Fig 9, #80A) (shown in Fig 9) and the second mode where the second major face faces upward and has rollers (as shown in Fig 16); therefore Species A and Species B are separate embodiments and are appropriately restricted.
The requirement is still deemed proper and is therefore made FINAL.
Claim 15 is withdrawn because the following limitation “the shelf module is positioned with its second major face upward with the rollers nested therein”  is drawn only to Species B (Figs 13-17). 
 
Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, how does the “contiguous side edges” claimed in line 5 of claim 1 relate to the “lengthwise extending side edges” previously claimed in line 3 of claim 1? Are they the same or different? Appropriate correction is required.
Regarding claim 1, the phrase “sufficient strength” is an indefinite and relative term. How can a person determine what is sufficient or not. Appropriate correction is required. 

Regarding claim 8, “the shelf module” (line 2 of the claim) and “the module” (lines 3 and 4 of the claim) are unclear and confusing because claim 1 claims “a plurality of shelf modules” so it is unclear which shelf module the applicant is referring to in claim 8. Does the applicant mean to claim “each shelf module” in claim 8 instead? Appropriate correction is required. 

Regarding claim 9, the metes and bound of the claim is unclear and confusing. What does “the slats sit proud of the ribs” mean? Pround was not defined by the applicant’s specification. Appropriate correction is required. 

Regarding claim 10, “the shelf module” (line 2 of the claim) is unclear and confusing because claim 1 claims “a plurality of shelf modules” so it is unclear which shelf module the applicant is referring to in claim 10. Does the applicant mean to claim “each shelf module” in claim 10 instead? Appropriate correction is required. 

Claim 10 recites the limitation "the first major surface" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 13, “the shelf module” (lines 2 and 3 of the claim) is unclear and confusing because claim 1 claims “a plurality of shelf modules” so it is unclear which shelf module the applicant is referring to in claim 13. Does the applicant mean to claim “each shelf module” in claim 13 instead? Appropriate correction is required. 

Claims 2-7, 11-12, and 14 are rejected as being dependent upon a rejected base claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7, and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagel 2018/0184814.

Regarding claim 1, as best understood, Nagel discloses a shelf assembly (Figs 4 & 5) comprising a plurality of shelf modules (annotated Figs 4 & 5 below) joined together to provide a product support surface (as shown in Figs 4 & 5), wherein each shelf module comprises a pair of substantially parallel, lengthwise extending side edges (annotated Fig 4 below) comprising joining means (Fig 5, #80) cooperative with a joining element (Figs 4 & 5, #76, #78, & #82) to join adjacent shelf modules along contiguous side edges thereof, and wherein a portion (Figs 4 & 5, #76) of each joining element (Figs 4 & 5, #76, #78, & #82) is made from a material of higher specific strength than the shelf modules (annotated Figs 4 & 5 below), such that the shelf assembly (Figs 4 & 5) has sufficient strength and rigidity that it does not need to rest upon a conventional pre-provided shelf.


    PNG
    media_image1.png
    728
    1275
    media_image1.png
    Greyscale

	

    PNG
    media_image2.png
    627
    1180
    media_image2.png
    Greyscale

Regarding claim 2, Nagel discloses the shelf assembly wherein each joining element (i.e. Figs 4 & 5, #76) or (i.e. Figs 4 & 5, #76, & #78) is elongate and of substantially the same length as the shelf module.

Regarding claim 4, Nagel discloses the shelf assembly wherein each joining means (Fig 5, #80) is in the form of a lengthwise extending channel (annotated Fig 5 below) adapted to receive the joining element (Fig 5, #82).

    PNG
    media_image3.png
    369
    1092
    media_image3.png
    Greyscale



Regarding claim 6, Nagel discloses the shelf assembly wherein each shelf module (annotated Figs 4 & 5 above) comprises a first major face (upper face) and a second major face (bottom face which include channels (Fig 4, #74)) opposite the first, and wherein the first major face (upper face) of each shelf module is adapted for engagement with at least one lengthwise extending partition (as shown in Fig 4), and the second major face (bottom face which include channels (Fig 4, #74)) is adapted to or capable of accommodating a plurality of transversely extending rollers.

Regarding claim 7, Nagel discloses the shelf assembly wherein the first major face (upper face) is adapted for engagement with a plurality of transversely spaced, lengthwise extending partitions (as shown in Fig 4).


Regarding claim 11, Nagel discloses the shelf assembly wherein the second major face (bottom face) is adapted to or capable of nesting a plurality of transversely extending rollers arranged into a plurality of lengthwise extending rows (annoatted Fig 5 below).

    PNG
    media_image4.png
    477
    1301
    media_image4.png
    Greyscale

Regarding claim 12,  Nagel discloses the shelf assembly wherein the second major face (bottom face) which includes channels (Fig 5, #74) of the shelf module is adapted to or capable of nesting the plurality of rollers by way of comprising at least a pair of transversely spaced, lengthwise extending walls (annotated Fig 5 below), between which the transversely extending rollers are nested.


    PNG
    media_image5.png
    439
    1266
    media_image5.png
    Greyscale


Regarding claim 13, Nagel discloses the shelf assembly wherein the second major face (bottom face) of the shelf module comprises a plurality of the lengthwise extending walls (annotated Fig 5 above) transversely spaced across the shelf module so as to define a plurality of rows (annotated Fig 5 above) for the rollers.

Regarding claim 14, Nagel discloses the shelf assembly a further comprising at least one partition (Figs 4-6, #66), where each shelf module is positioned with its first major face upward (upper face shown in Figs 4-6), with the at least one partition (Figs 4-6, #66) secured thereto.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nagel 2018/0184814 in view of Cousin 2011/0094980.
                                                                                                                                                                                       
Regarding claim 3, Nagel discloses the shelf assembly wherein a portion (Figs 4 & 5, #76) of each joining element can be made of different materials [0041].

Nagel has been discussed above but does not explicitly teach the shelf assembly wherein each joining element is an extruded metal, a plastic or a composite.

Cousins teaches that it is old and well known in the art for a stiffer rod (Fig 33, #68C) to be made of metal or a stiff plastic [0077].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate a portion (Fig 4 & 5m #76) of each joining element from metal or a stiff plastic as taught by Cousins because the substitution of one known material for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nagel 2018/0184814 in view of Desmond 2013/0112640.


Regarding claims 8-10, Nagel has been discussed above but does not explicitly teach wherein the shelf module comprises an array of lengthwise extending slats spaced apart transversely across the module, and an array of spaced apart, transversely extending ribs extending between these slats along the length of the module (claim 8); wherein the slatssit proud of the ribs on the first major face (claim 9). wherein the first major surface of the shelf module is adapted to engage the at least one partition by way of at least some of the slats comprising flange formations at or near an upper end thereof, each of the flange formations being separated from the flange formation on any adjacent slat (claim 10).

Desmond discloses a shelf module (Fig 8, #1) that comprises an array of lengthwise extending slats (Fig 8, #8) spaced apart transversely across the module, and an array of spaced apart, transversely extending ribs (Fig 8, #10) extending between these slats (Fig 8, #8) along the length of the module (Fig 8, #1) (claim 8); wherein the slats (Fig 8, #8) sit proud of the ribs (Fig 8, #10) on the first major face (claim 9); wherein a first major surface (upper surface) of the shelf module (Fig 8, #1) is adapted to engage at least one partition (Fig 10, #50) by way of at least some of the slats (Fig 8, #8) comprising flange formations (Fig 8, #12) at or near an upper end thereof, each of the flange formations (Fig 8, #12) being separated from the flange formation (Fig 8, #12) on any adjacent slat (Fig 8, #8) (claim 10).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the ribs (Nagel, annotated Fig 5 below) of the first major face and the partitions (Nagel, Fig 4, #66) of Nagel with the slats (Desmond, Fig 8, #8); transverse ribs (Desmmond, Fig 8, #10) and partitions (Desmond, Fig 10, #50) of Desmond the substitution of one known combination of a shelf upper surface and partition for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.



 
    PNG
    media_image6.png
    521
    1412
    media_image6.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159. The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVIN K BARNETT/           Primary Examiner, Art Unit 3631